DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 03/17/2022, has been entered and carefully considered. Claims 1, 11 and 38 are amended, claim 39 is added, claims 18-37 have been canceled. Claims 1-17 and 38-39 are currently pending.
	
Response to Arguments
2.	Applicant’s arguments, pages 7-8, filed on 03/17/2022, with respect to claims 1 and 11 have been considered but they are not persuasive. 
Applicant argues that the combination of Ingale and Fujishiro does not disclose (1) "the second cell addition request requesting the second network element to provide radio resources according to a second radio access technology, the second radio access technology utilizing different radio frequencies than the first radio access technology requested in the first cell addition request," as recited in amended claim 1; (2) Fujishiro does not disclose "the second cell addition request requesting the second network element to provide radio resources according to a second radio access technology.” The examiner respectfully disagrees.
Regarding the first argument, Ingale [0044, 0070] Fig. 2, the MeNB 101 transmits a cell addition request message includes at least the cell ID of the SCell towards SeNB 103 to add one SCell based on the UE capability reports of supporting the next generation RAT, and mmWave. The SeNB of the SCell is based on next generation RAT (radio access technology) operating on high frequency in 10 to 100 GHz bands (e.g. mmWave/cmWave bands).  The examiner notes, regardless whether the addition request is the first cell addition request or the second cell addition request, the SeNB of the SCell is based on the next generation radio access technology on high frequency in 10 to 100 GHz bands (e.g. mmWave/cmWave bands). The high frequency in 10 to 100 GHz bands used by the SeNB is different from the MeNB’s LTE system.
Regarding the second argument, Fujishiro [0233] If the MeNB receives the rejection indication from the SeNB, the MeNB may send an updated SeNB Addition/Modification Request to request a different user plane architecture in dual connectivity in which a SCG bearer is used (radio resources according to SeNB) [0034]. [0024, 0082, 0110] the SeNB addition request message may be a message for requesting an allocation of a radio resource (SeNB resource) to a user terminal, which is managed by SeNB (0082). Fig. 7B shows the dual connectivity including a small cell managed by SeNB based on the UP3C architecture. That is the second cell addition request the SeNB to provide a SCG bearer from the secondary cell to support the dual connectivity for the UE.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 6-7, 11, 13-14, 16 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale et al., (Pat. Pub. US 2018/0359790) hereinafter Ingale, in view of Fujishiro et al. (US Pat. Pub. No. US 2016/0212790) hereinafter Fujishiro.

Regarding Claim 1, Ingale teaches A method comprising: acquiring, by a first network element providing a first cell of a cellular communication system, information about a terminal device of the cellular communication system, the first cell utilizing a first radio access technology ([Para. 0044] Fig. 2 shows in step 2002, the MeNB (i.e., first network element) receives the UE capability for supporting dual connectivity mode of operation and its capability for supporting high frequency operation of mmWave/cmWave bands (next generation wireless) from the UE, where the UE is served by PCell of MeNB that based on IMT-Advanced system. [Para. 0039-0045] Fig. 1 shows the dual connectivity system in which UE is configured with cells from MeNB and one SeNB. MeNB (Master eNodeB, i.e., first network element) serving plurality of cell(s) including UEs (102 a, 102 b, 102 c, etc) with Primary Cell (PCell) (i.e., first cell) utilizing IMT-Advanced Radio Access Technology (i.e., the first cell RAT); 
transmitting a first cell addition request message to a second network element providing a second cell of the cellular communication system, the first cell addition request requesting the second network element to provide radio resources according to the first radio access technology ([Para. 0056] the MeNB (101) decides to provide measurement configuration 2003 for frequency band that UE (102) supports so that UE can find cells of SeNB. At step 2006 MeNB (101) initiates the cell addition request message towards SCell of SeNB (103) (i.e., second network element). The MeNB (101) provides the SFN of the PCell along with time stamp, cell id and best DL beam index in the cell addition request message (radio resources is according to the first radio access technology). At step 2007, the SeNB provides container with SCG configuration, which includes UL and DL bandwidth resources according to the UE support of dual connectivity mode of operation and the next generation RAT. [Para. 0041] the SFN timing (the radio frame duration) of the next generation RAT is based on the SFN of the IMT-Advanced SFN. At step 2007, the SeNS provides container with SCG configuration, which includes UL and DL bandwidth resources according to the UE support of dual connectivity mode of operation and the next generation RAT); the second radio access technology utilizing different radio frequencies than the first radio access technology requested in the first cell addition request, ([Para. 0040-0041] the SeNB (i.e., next generation RAT) operating at the high frequencies (eg mmWave/cmWave) bands in 10 to 100 GHz which is different radio frequencies than the MeNB);
and wherein the cell addition request message comprises an information element either indicating that the first network element schedules radio resources on a radio band of the first radio access technology for the terminal device or requesting the second network element to schedule radio resources on said radio band for the terminal device ([Para. 0044, 0056, 0070] the UE is capable for supporting dual connectivity mode of operation including the IMT-Advanced system and the next generation system of high frequency in 10 to 100 GHz bands (e.g. mmWave/cmWave bands) used for scheduling data transmission as shown in Fig. 13. Fig. 11, the cell addition request message includes at least the cell id of the SCell of SeNB intended to be added and the corresponding best DL beam index for scheduling DL data of the next generation band); and initiating reception of a feedback message indicating whether the second network element accepts the second cell addition request ([Para. 0044, 0054-0056] Fig. 2, the MeNB receives the Cell addition response message (feedback message) in step 2007, including SCG configuration from the SeNB 103, if the SeNB 103 decides to accept the request); the second network element to provide radio resources according to a second radio access technology, the second radio access technology utilizing different radio frequencies than the first radio access technology requested in the first cell addition request ([Para. 0008, 0044] SeNB uses next generation RAT (5G communication system) supporting for higher frequency bands above 6 GHz (eg. 10 GHz˜100 GHz, also called mmWave and/or cmWave), which is different radio frequencies than the MeNB of IMT- Advanced that based on LTE FDD (a pre-5G communication system), the cell addition request message indicating that the terminal device is capable of utilizing the second radio access technology ([Para. 0044] Fig. 2, after the MeNB 101 receives an indication from the UE 102 indicating its  capability for support of dual connectivity mode of operation and its capability for support of high frequency operation in 10 to 100 GHz (eg. mmWave/cmWave bands), the MeNB 101 transmits the cell addition request message towards SeNB (103) to add SCell of SeNB based on the UE capability. The SeNB is based on next generation wireless system).
Ingale does not disclose receiving, from the second network element, a negative-acknowledgment of the first cell addition request; in response to receiving the negative-acknowledgment of the first cell addition request, transmitting a second cell addition request to the second network element providing the second cell of the cellular communication system, the second cell addition request requesting the second network element to provide radio resources according to a second radio access technology.
Fujishiro teaches receiving, from the second network element, a negative-acknowledgment of the first cell addition request ([Para. 0140-0142, 0169, 0219] Fig. 10, step S208, the SeNB 200B transmits an SeNB addition command Note that the request from the MeNB 200A is to be refused (a negative-acknowledgment of the first cell addition request). Fig. 11, step S306, the SeNB 200B transmits the SeNB addition command to MeNB 200A indicating that it has rejected the addition request (a negative-acknowledgment of the first cell addition request)),
in response to receiving the negative-acknowledgment of the first cell addition request, transmitting a second cell addition request to the second network element providing the second cell of the cellular communication system, the second cell addition request requesting the second network element to provide radio resources according to a second radio access technology ([Para. 0142, 0181, 0233] Fig. 10, if the SeNB response to the addition request from MeNB 200A is to be refused to receive the addition request, the MeNB 200A may perform the process of step S206 again (i.e., transmitting a second cell addition request to the SeNB 200B). Fig. 11 If the MeNB receives the rejection indication from the SeNB, the MeNB may send an updated SeNB Addition/Modification Request to request a different user plane architecture in dual connectivity, in which a SCG bearer is used (radio resources according to SeNB)). In step S305, the SeNB select the UP architecture for each UE 100 on the basis of the dual connectivity [0034]. [Para. 0024, 0082, 0110] the SeNB addition request message may be a message for requesting an allocation of a radio resource (SeNB resource) to a user terminal, which is managed by SeNB. Fig. 7B shows the dual connectivity including a small cell managed by SeNB based on the UP3C architecture. That is the second cell addition request the SeNB to provide a SCG bearer from the secondary cell to support the dual connectivity for the UE.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale and Fujishiro to implement coordinate scheduling of a UE between eNB and gNB to improve flexible resource allocation.

Regarding Claim 3, the combination of Ingale and Fujishiro, specifically, Ingale teaches wherein said radio band is an uplink radio band ([Para. 0044, 0064] Fig. 2, the next generation band scheduled by the SeNB including the best UL beam index determined for the UE to sends MSG3 using that UL beam).

Regarding Claim 6, Ingale does not disclose wherein the second cell addition request message requests the second network element to provide radio resources on a radio band of the second radio access technology for the terminal device. 
Fujishiro teaches wherein the second cell addition request message requests the second network element to provide radio resources on a radio band of the second radio access technology for the terminal device ([Para. 0232] the MeNB may send an updated SeNB Addition/Modification Request to request a different UP architecture. The MeNB receives the counter proposal sent from the SeNB containing the UP architecture (1A or 3C) acceptable to the SeNB (i.e., the resources according to a second radio access technology that support dual connectivity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale and Fujishiro to implement coordinate scheduling of a UE between eNB and gNB to improve flexible resource allocation.

Regarding Claim 7, Ingale does not disclose wherein if the information element of the second cell addition request message indicates that the first network element schedules radio resources on said radio band for the terminal device, the method further comprises: receiving a message, from the second network element, the message requesting a permission to schedule radio resources on said radio band for the terminal device; and upon granting the permission, indicating the permission to the second network element.
Fujishiro teaches wherein if the information element of the second cell addition request message indicates that the first network element schedules radio resources on said radio band for the terminal device ([Para. 0233] the MeNB may send an updated SeNB Addition/Modification Request (i.e., second cell addition request) to request a different UP architecture. The SeNB modification request message may be a message for requesting a modification of an allocation of a radio resource to a user terminal); the method further comprises: receiving a message, from the second network element, the message requesting a permission to schedule radio resources on said radio band for the terminal device; and upon granting the permission, indicating the permission to the second network element ([Para. 0140-0142, 0219, 0229, 0233] the MeNB receives the SeNB addition command and the SeNB modification command include new radio resource setting for the selected user plane architecture that is acceptable to the SeNB (i.e., permission to schedule radio resources). If the MeNB receives the counter proposal sent from the SeNB, the MeNB may decide whether the counter proposal from the SeNB is acceptable (i.e., indicating the permission to the second network element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale and Fujishiro to implement coordinate scheduling of a UE between eNB and gNB to improve flexible resource allocation.

Regarding Claim 11, Ingale teaches A method comprising: receiving, by a second network element providing a second cell of a cellular communication system, a first cell addition request message from a first network element providing a first cell of the cellular communication system, the first cell addition request requesting the second network element to provide radio resources according to a first radio access technology ([Para. 0038-0044, 0056] Fig. 2, At step 2006 the SeNB 103 receives the cell addition request message (i.e., the first cell addition request message) from the MeNB (101) for adding the next generation RAT to existing IMT-Advanced sytems. The MeNB (101) provides the SFN of the PCell of the UE along with time stamp, cell id and best DL beam index in the cell addition request message (radio resources is according to the first radio access technology). At step 2007, the SeNB provides container with SCG configuration, which includes UL and DL bandwidth resources according to the UE support of dual connectivity mode of operation and the next generation RAT. [Para. 0041] the SFN timing (the radio frame duration) of the next generation RAT is based on the SFN of the IMT-Advanced SFN. At step 2007, the SeNS provides container with SCG configuration, which includes UL and DL bandwidth resources according to the UE support of dual connectivity mode of operation and the next generation RAT), and indicating that a terminal device is capable of utilizing the second radio access technology, the second radio access technology utilizing different radio frequencies than the first radio access technology requested in the first cell addition request ([Para. 0044] Fig. 2, after the MeNB 101 receives an indication from the UE 102 indicating its capability for support of dual connectivity mode of operation and its capability for support of high frequency operation in 10 to 100 GHz (eg. mmWave/cmWave bands), the MeNB 101 transmits the cell addition request message towards SeNB (103) to add SCell of SeNB based on the UE capability. The SeNB is based on next generation wireless system. [Para. 0040-0041] the SeNB (i.e., next generation RAT) operating at the high frequencies (eg mmWave/cmWave) bands in 10 to 100 GHz which is different radio frequencies than the MeNB);
Ingale does not disclose sending, to the first network element, a negative acknowledgment of the first cell addition request; receiving, from the first network element, a second cell addition request message, the second cell addition request message requesting the second network element to provide radio resources according to a second radio access technology, the second cell addition request message comprising an information element either indicating that the first network element schedules radio resources on a radio band of the first radio access technology for the terminal device or requesting the second network element to schedule radio resources on said radio band for the terminal device; and transmitting a feedback message to the first network element, the feedback message indicating acknowledgement of the second cell addition request.
Fujishiro teaches sending, to the first network element, a negative acknowledgment of the first cell addition request; receiving, from the first network element, a second cell addition request message ([Para. 0140-0142, 0169, 0219, 0233] Fig. 10, step S208, the SeNB 200B transmits an SeNB addition command Note that the request from the MeNB 200A is to be refused (a negative-acknowledgment of the first cell addition request). If the SeNB response to the addition request from MeNB 200A is to be refused to receive the addition request, the MeNB 200A may perform the process of step S206 again (i.e., transmitting a second cell addition request to the SeNB 200B), the second cell addition request message requesting the second network element to provide radio resources according to a second radio access technology ([Para. 0142, 0181, 0233] Fig. 10, if the SeNB response to the addition request from MeNB 200A is to be refused to receive the addition request, the MeNB 200A may perform the process of step S206 again (i.e., transmitting a second cell addition request to the SeNB 200B). Fig. 11 If the MeNB receives the rejection indication from the SeNB, the MeNB may send an updated SeNB Addition/Modification Request to request a different user plane architecture in dual connectivity, in which a SCG bearer is used (radio resources according to SeNB)). In step S305, the SeNB select the UP architecture for each UE 100 on the basis of the dual connectivity [0034]. [Para. 0024, 0082, 0110] the SeNB addition request message may be a message for requesting an allocation of a radio resource (SeNB resource) to a user terminal, which is managed by SeNB. Fig. 7B shows the dual connectivity including a small cell managed by SeNB based on the UP3C architecture. That is the second cell addition request the SeNB to provide a SCG bearer from the secondary cell to support the dual connectivity for the UE), the second cell addition request message comprising an information element either indicating that the first network element schedules radio resources on a radio band of the first radio access technology for the terminal device or requesting the second network element to schedule radio resources on said radio band for the terminal device  [Para. 0233] the updated SeNB Addition/Modification Request to request a different user plane architecture in dual connectivity, in which a SCG bearer is used (radio resources according to SeNB). [Para. 0181] In step S305, the SeNB select the UP architecture for each UE 100 on the basis of the dual connectivity [0034]. [Para. 0024, 0082, 0110] the SeNB addition request message may be a message for requesting an allocation of a radio resource (SeNB resource) to a user terminal, which is managed by SeNB), and transmitting a feedback message to the first network element, the feedback message indicating acknowledgement the second cell addition request ([Para. 0228-0229] in response, the SeNB send a Command includes a new indicator indicating the UP architecture (1A or 3C) is acceptable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale and Fujishiro to implement coordinate scheduling of a UE between eNB and gNB to improve flexible resource allocation.

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 14, the combination of Ingale and Fujishiro, specifically, Ingale teaches wherein if the information element of the cell addition request message requests the second network element to schedule radio resources on said radio band for the terminal device ([Para. 0044, 0056, 0070] UE is capable for supporting dual connectivity mode of operation including the IMT-Advanced system and the next generation system below 10 GHz band as shown in Fig. 13. Fig. 11, the cell addition request message includes at least the cell id of the SCell of SeNB intended to be added and the corresponding best DL beam index for scheduling DL data of the next generation band), the method further comprises: initiating scheduling radio resources on said radio band for the terminal device. (Para. 0044, 0054-0056] if the SeNB (103) decides to accept the request, the SeNB sends the SCG configuration in the cell addition response message for the UE).

Regarding Claim 16, the combination of Ingale and Fujishiro, specifically, Ingale teaches transmitting a message to the first network element, the message requesting a permission to schedule radio resources on said radio band of the first radio access technology for the terminal device; and upon receiving the permission, initiating scheduling radio resources on said radio band for the terminal device. ([Para. 0054-0056] Figs. 3A and 3B. the MeNB receives cell addition response from the SeNB providing the SFN of SCell to be added along with time stamp and/or derived SFN Offset in the cell (requesting to schedule radio resources of the SCell for the UE. The MeNB then signals the SCG configuration to UE and sends the Cell addition acknowledgement message to the SeNB (i.e., indicating the the SCell resources is granted for scheduling to the UE)). 

Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Ingale in view of Fujishiro, Specifically, Ingale teaches An apparatus comprising: at least one processor; and at least one memory comprising computer program code, the computer program code being configured, with the at least one processor, to cause a first network element ([Para. 0098-0100] Fig. 15a shows a block diagram illustrating various modules of a MeNB including processor module 1506 executing at least one software program stored in a memory module 1508 to implement the present disclosure).

4.	Claims 2, 4, 8, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale in view of Fujishiro as applied to claims 1 and 11 respectively above, and further in view of Belghoul et al. (US Pat. Pub. No. US 2018/0227960) hereinafter Belghoul.
Regarding Claim 2, the combination of Ingale and Fujishiro does not disclose wherein the first cell addition request message further comprises an information element indicating a subpart of said radio band, wherein the second network element is requested to schedule radio resources on said subpart for the terminal device.
Belghoul teaches wherein the first cell addition request message further comprises an information element indicating a subpart of said radio band, wherein the second network element is requested to schedule radio resources on said subpart for the terminal device ([Para. 0098, 0105, 0118] describes the eNB and gNB may communicate the request in order to adapt scheduling between the eNB and gNB. Fig. 7 shows the LTE base station and the 5G NR exchange information element regarding uplink and downlink grants and scheduling of the UE on both the 5G NR network and LTE network. For example, in some embodiments, the eNB may schedule the UE with a semi-static pattern of UL/DL transmissions (i.e., subpart of a radio band) and the semi-static pattern may be communicated to the gNB such that the gNB may accommodate the semi-static pattern for UL transmissions, and the second network node may schedule the UE with a semi-static pattern of UL/DL transmissions (i.e., a subpart of a radio band) and the semi-static pattern may be communicated to the first network node such that the first network node may accommodate the semi-static pattern for UL transmissions to the second network node).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale, Fujishiro and Belghoul to implement coordinate scheduling of a UE between eNB and gNB to support extra capacity for UEs and provide increased downlink throughput to UEs.

Regarding Claim 4, the combination of Ingale and Fujishiro does not disclose wherein the first radio access technology utilizes lower radio frequencies compared with the second radio access technology.
Belghoul teaches wherein the first radio access technology utilizes lower radio frequencies compared with the second radio access technology ([Para. 0058, 0094-0095] a first radio may be dedicated to a first RAT, e.g., LTE, and a second radio that may be dedicated to a second RAT, e.g., 5G NR. The LTE is operating from 700 MHz to 2690 MHz is lower radio frequencies compared with the 5G-NR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale, Fujishiro and Belghoul to implement coordinate scheduling of a UE between eNB and gNB to support extra capacity for UEs and provide increased downlink throughput to UEs.
Regarding Claim 8, the combination of Ingale and Fujishiro does not disclose receiving a connection request from another terminal device; and scheduling radio resources on some other subpart of said radio band for said another terminal device. 
Belghoul teaches receiving a connection request from another terminal device ([Para. 0100, 0102, 0109] a network node may receive from a UE, such as communications device 106s (including other UEs as shown in Fig. 1 [0041]) a request for connection with the LTE base station); and scheduling radio resources on some other subpart of said radio band for said another terminal device ([Para. 0103-0108] the network node may schedule the UE for uplink communication. The schedule may include dynamic uplink resources. In other words, the network node may determine a dynamic resource allocation (e.g., of UL subframes or portions of UL subframes). In some embodiments, the portions of UL subframes may span one or more adjacent subframes. For example, a portion may include a second half of a first subframe, an additional subframe, and a first half a third subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale, Fujishiro and Belghoul to implement coordinate scheduling of a UE between eNB and gNB to support extra capacity for UEs and provide increased downlink throughput to UEs.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 15, Ingale does not disclose wherein if the information element of the cell addition request message indicates that the first network element schedules radio resources on said radio band for the terminal device, the method further comprising: initiating scheduling radio resources on a radio band of the second radio access technology for the terminal device. 
Belghoul teaches wherein if the information element of the first cell addition request message indicates that the first network element schedules radio resources on said radio band for the terminal device, the method further comprises: initiating scheduling radio resources on a radio band of the second radio access technology for the terminal device. ([Para. 0098, 0105, 0118] describes the eNB and gNB may communicate the request in order to adapt scheduling between the eNB and gNB. Fig. 7 shows the LTE base station and the 5G NR exchange information element regarding uplink and downlink grants and scheduling of the UE on both the 5G NR network and LTE network. For example, in some embodiments, the eNB may schedule the UE with a semi-static pattern of UL/DL transmissions (i.e., subpart of a radio band) and the semi-static pattern may be communicated to the gNB such that the gNB may accommodate the semi-static pattern for UL transmissions, and the second network node may schedule the UE with a semi-static pattern of UL/DL transmissions (i.e., a subpart of a radio band) and the semi-static pattern may be communicated to the first network node such that the first network node may accommodate the semi-static pattern for UL transmissions to the second network node).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale, Fujishiro and Belghoul to implement coordinate scheduling of a UE between eNB and gNB to support extra capacity for UEs and provide increased downlink throughput to UEs.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ingale in view of Fujishiro as applied to claim 1 above and further in view of Kim et al. (US Pat. Pub. No. US 2019/0349822) hereinafter Kim.

Regarding Claim 5, the combination of Ingale and Fujishiro does not disclose transmitting the cell addition request message only if a number of terminal devices, served by the first cell or the by the second cell, equals to or is below a predetermined threshold. 
Kim teaches transmitting the cell addition request message only if a number of terminal devices, served by the first cell or by the second cell, is equals to or is below a predetermined threshold ([Para. 0012, 0214, 0235, 0237] describe a first base station in a wireless communication system includes a transceiver configured to transmit an addition request message to a second base station to request for adding the second base station based on a predetermined condition being satisfied. The condition includes the second condition which is the amount of data packets received by the network is equal to or less than threshold 2 (i.e., number of activated UEs in data communication is less than the threshold 2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale, Fujishiro and Kim to implement coordinate scheduling of a UE between eNB and gNB to support extra capacity for UEs to improve a service throughout performance.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ingale in view of Belghoul as applied to claim 8 above, and further in view of Hong et al., (Pat. Pub. US 2019/0159274) hereinafter Hong
Regarding Claim 9, the combination of Ingale, Fujishiro and Belghoul does not disclose determining to schedule, by the first network element, said radio resources on said some other subpart of said radio band for said another terminal device based at least partly on determining that said another terminal device is incapable of utilizing the second radio access technology based communication.  
Hong teaches determining to schedule, by the first network element, said radio resources on said some other subpart of said radio band for said another terminal device based at least partly on determining that said another terminal device is incapable of utilizing the second radio access technology ([Para. 0063, 0168-0170] Fig. 1, the MeNB 110 sends the RRC connection reconfiguration message including the new radio resource (a part of) configuration of the secondary cell group to the UE 100 100, when determine the UE 100 is incapable of SCG-configuration (second radio access technology)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale, Fujishiro, Belghoul and Hong to improve traffic throughput by using a plurality of base stations for transmitting and receiving data.

7.	Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale in view of Fujishiro as applied to claims 1 and 11 respectively above, and further in view of Wen et al., (Pat. Pub. US 2017/0222782) hereinafter Wen.

Regarding Claim 10, the combination of Ingale and Fujishiro does not disclose further comprising: receiving, from the second network element, a modification request message requesting changing of the network element performing the scheduling; upon granting the request, transmitting an acknowledgement to the second network element.
Wen teaches further teaches receiving, from the second network element, a modification request message requesting changing of the network element performing the scheduling ([Para. 0051-0053] Fig. 10 the SeNB change procedure is initiated by the SeNB. In step 1, the SeNB sends an intra-SeNB change request to a MeNB, which intra-SeNB change request may comprise updated SeNB configuration), and upon granting the request, transmitting an acknowledgement to the second network element. ([Para. 0053] In response to the request, the MeNB sends an intra-SeNB change request acknowledgement to the SeNB in step 2, and continues to implement the SeNB initiated intra-SeNB change procedure in steps 3-6 (i.e., granting the request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale, Fujishiro and Wen to implement the eNB change procedure in the dual connectivity system to improve capacity.

Regarding Claim 17, the combination of Ingale and Fujishiro does not disclose detecting, on the basis of at least one predetermined criterion, a need to change the network element performing the scheduling on said radio band; and transmitting, to the first network element, a modification request message requesting changing of the network element performing the scheduling.  
Wen teaches detecting, on the basis of at least one predetermined criterion, a need to change the network element performing the scheduling on said radio band; and transmitting, to the first network element, a modification request message requesting changing of the network element performing the scheduling. ([Para. 0048, 0053-0058, 0063-0064] When system information on a special SeNB cell changes, SeNB initiated SeNB change procedure. For example, SeNB detects system information update of SeNB cells of SCG requires to release and add SeNB cells (predetermined criterion). Figs. 3 and 12, shows a flowchart of a SeNB modification method 300. A SeNB determines to initiate SeNB cell addition procedure in step S301. In step S302, the SeNB sends a SeNB cell addition request to a MeNB based on the determination made in step S301).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale, Fujishiro and Wen to implement the eNB change procedure in the dual connectivity system to improve capacity.

8.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ingale in view of Fujishiro as applied to claim 1, and further in view of Byun et al., (WO 2015142051A1) hereinafter Byun.

Regarding Claim 39, the combination of Ingale and Fujishiro does not disclose wherein the method is triggered by a failed handover within the second radio access technology.
Byun teaches wherein the method is triggered by a failed handover within the second radio access technology ([Pg. 5, Para. 15, Pg. 7, Para. 5] describes an example of X2 signaling between a macro cell and a small cell according to an embodiment of the present invention. Where the macro cell sends the SeNB addition request message to the small cell to ask whether the small cell can transition to the on state due to the handover preparation failure of the small cell (SeNB)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ingale, Fujishiro and Byun to implement the eNB change procedure in the dual connectivity system to improve capacity of the network and to improve the throughput of the UE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140192775, Li et al., discloses methods for inter-enb carrier aggregation.
US 20150264562, Wu et al., discloses connection modification method.
US 20160029235, Kim et al., discloses method for generating and transmitting power headroom report.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413